     Case 3:16-cv-00839-ECM-JTA Document 124 Filed 04/17/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

HECTOR MANUEL BOSSIO,                         )
                                              )
       Plaintiff                              )
                                              )
       v.                                     )   CIVIL ACT. NO. 3:16-cv-839-ECM
                                              )               (WO)
CPL. DORA BISHOP (HUNTER), et al.,            )
                                              )
       Defendants.                            )

                      MEMORANDUM OPINION and ORDER

       Now pending before the Court is the Plaintiff’s notice of appeal (doc. 119) and a

motion for leave to appeal in forma pauperis (doc. 120) which the Court construes as

containing a motion for certificate of appealability. For the reasons that follow, the Court

concludes that the Plaintiff’s motions are due to be denied.

       28 U.S.C. § 1915(a) provides that “[a]n appeal may not be taken in forma pauperis

if the trial court certifies in writing that it is not taken in good faith.” In making this

determination as to good faith, the Court must use an objective standard, such as whether

the appeal is “frivolous,” Coppedge v. United States, 369 U.S. 438, 445 (1962), or “has no

substantive merit,” United States v. Bottoson, 644 F.2d 1174, 1176 (5th Cir. Unit B May

1981) (per curiam). Applying these standards, the Court is of the opinion, for the reasons

as stated in the Order (doc. 116) overruling the Plaintiff’s Objections and the

Recommendations of the Magistrate Judge (docs. 102 & 109) which were adopted, that the

Plaintiff’s appeal is without a legal or factual basis and, accordingly, is frivolous and not

taken in good faith. See e.g. Rudolph v. Allen, 666 F.2d 519 (11th Cir. 1982).
      Case 3:16-cv-00839-ECM-JTA Document 124 Filed 04/17/20 Page 2 of 4



       Accordingly, it is

       ORDERED that the appeal in this cause is certified, pursuant to 28 U.S.C. § 1915(a),

as not taken in good faith, and the motion for leave to appeal in forma pauperis and motion

for a certificate of appealability (doc. 120) are hereby DENIED. It is further

       ORDERED that, pursuant to the provisions of the Prison Litigation Reform Act, 28

U.S.C. § 1915 (as amended), the Plaintiff is required to pay the requisite $505.00 fee for

filing this notice of appeal. Accordingly, it is

       ORDERED that:

       1.     If the funds in the Plaintiff’s prison account exceed $505.00, those persons

having custody of the Plaintiff shall forward to the Clerk of this Court the $505.00 appellate

filing fee.

       2.     If the funds in the Plaintiff’s prison account are less than $505.00, those

persons having custody of the Plaintiff shall --

              (A)    make an initial partial payment to this court equal to the greater of the

following amounts:

                     (a)     20% of the average monthly deposits to the Plaintiff's account

for the 6-month period immediately preceding the date the Plaintiff filed his notice of

appeal; or

                     (b)     20% of the average monthly balance in the Plaintiff's account

for the aforementioned 6-month period.


                                              2
     Case 3:16-cv-00839-ECM-JTA Document 124 Filed 04/17/20 Page 3 of 4



              (B)     make additional monthly payments of 20% of each preceding month's

income credited to the Plaintiff's account until the balance of the $505.00 fee is paid. These

additional monthly payments shall be deducted from the Plaintiff's prison account each

time the amount in this account exceeds $10.00 until the $505.00 filing fee is paid in full.

       3.     Where the appellate court enters a judgment against the Plaintiff for payment

of costs at the conclusion of the appeal, including any unpaid portion of the required

$505.00 filing fee, those persons having custody of the Plaintiff shall continue making

monthly payments to this court in accordance with the installment plan outlined in ¶ 2(B)

until the full amount of the ordered costs is paid.

       To aid those persons having custody of the Plaintiff in complying with the

requirements of this order, the Clerk is DIRECTED to furnish a copy of this order to the

inmate account clerk at Estill Federal Correctional Institution, Estill, South Carolina. The

account clerk is advised that if the Plaintiff is transferred to another prison or detention

facility, he/she shall furnish this order to the appropriate official at the institution where

the Plaintiff is transferred so that the custodial agency can assume the duties of collecting

and forwarding any remaining monthly payments to this court.

       The Plaintiff is advised that if, before he has paid the $505.00 filing fee, the appellate

court disposes of his appeal -- by dismissing the appeal for lack of jurisdiction, want of

prosecution, or because it is frivolous, or by deciding the appeal on the merits -- he remains

obligated to pay the $505.00 filing fee. The filing fee will be collected from any funds


                                               3
     Case 3:16-cv-00839-ECM-JTA Document 124 Filed 04/17/20 Page 4 of 4



which become available to the Plaintiff and will be forwarded to this court by those persons

having custody of the Plaintiff pursuant to the directives contained in this order.

       Done this 17th day of April, 2020.

                                           /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                              4
